F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            JUN 25 2002
                                TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

 HECTOR E. REYES,
              Petitioner - Appellant,                     No. 02-4009
 v.                                               (D.C. No. 2:01-CV-741-S)
 STATE OF UTAH; JAMES SMITH,                               (D. Utah)
 Warden,
              Respondents - Appellees.


                           ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.




      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se § 2254 state prisoner appeal. Mr. Reyes pleaded guilty to

first degree rape of a child and was sentenced to fifteen years to life


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
imprisonment. In his federal habeas petition, Mr. Reyes claimed unlawful

inducement of a guilty plea, a lack of understanding of the nature of the charges

and the consequences of his plea, and that the trial court and the Utah Supreme

Court acted in bad faith. The district court dismissed Mr. Reyes’ claims on the

merits. Petitioner then applied to this court for a certificate of appealability.

      In order for this court to grant a certificate of appealability, Petitioner must

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To do so, Petitioner must demonstrate that “reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (quotations omitted).

      We have carefully reviewed Mr. Reyes’ brief, the district court’s

disposition, and the record on appeal. Nothing in the facts, the record on appeal,

or Petitioner’s brief raises an issue which meets our standards for the grant of a

certificate of appealability. For substantially the same reasons as set forth by the

district court in its Order of December 20, 2001, we cannot say that “reasonable

jurists could debate whether (or, for that matter, agree that) the petition should




                                          -2-
have been resolved in a different manner.” Id. We DENY Petitioner’s request

for a certificate of appealability and DISMISS the appeal.



                                             Entered for the Court



                                             Monroe G. McKay
                                             Circuit Judge




                                       -3-